UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 COLIE L. LONG-EL,

         Petitioner,
                v.                                         Civil Action No. 08-1334 (JDB)
 MAYOR ADRIAN FENTY, et al.,

         Respondents.


                                 MEMORANDUM OPINION

       For the reasons discussed below, the Court will grant respondents’ motions and will

dismiss this action.

                                       I. BACKGROUND

       Criminal proceedings against petitioner in the Superior Court of the District of Columbia

have been summarized as follows:

               Colie L. Long was indicted initially on charges of first-degree
               premeditated murder while armed, assault with a dangerous weapon,
               possession of a firearm during a crime of violence, and carrying a
               pistol without a license (CPWL). The jury in his first trial found him
               guilty of CPWL but could not reach a unanimous verdict on the other
               charges, as to which a mistrial was declared. The grand jury
               thereafter returned a superseding indictment, adding a count of
               conspiracy to commit murder to the three remaining charges from the
               original indictment. After a second trial, Long was convicted on all
               four counts. His subsequent motion to vacate his convictions
               pursuant to D.C. Code § 23-110 (2001) on grounds of ineffective
               assistance of trial counsel was denied.

Long v. United States, 910 A.2d 298, 301 (D.C. 2006). Although the District of Columbia Court

of Appeals rejected his “claims on direct appeal that he was denied his Sixth Amendment right to

                                                -1-
a speedy trial and deprived of a fair trial on the superseding indictment by the prosecutor’s

improper appeal to the jury in her rebuttal closing argument,” it found that “the trial court abused

its discretion by denying [petitioner’s] § 23-110 motion without a hearing.” Id.

       In this action, petitioner purports to avail himself of procedures and remedies under the

Uniform Commercial Code both to obtain a “settlement and accounting” of his criminal case

(Case No. F-2346-96) and to secure his release from custody. See Pet. & Ex. 1-7. It appears that

petitioner filed a petition for a writ of habeas corpus in the Superior Court of the District of

Columbia, and that the presiding judge, The Hon. Kaye Christian, has not granted the relief he

requested. See id. at 4-5. He now demands that this Court “dismiss and [strike] from all public

records the Case No. F2346-96,” and issue “an order of release for [petitioner], release the flesh

and blood body of the Living Principle (Colie Levar Long-EL), from the custody of the Attorney

General of the United States.” Id. In addition, he demands that this Court “appoint the

appropriate public official to be an arbitrator in this matter, and render a Summary Judgment

issuing a mandate, ordering the Superior Court and the public official Judge Kaye K. Christian to

restore [petitioner’s] God given/Sovereign rights to exist as a free man.” Id. at 6.

                                         II. DISCUSSION

       Petitioner brings this mandamus action against The Hon. Kaye K. Christian, an Associate

Judge of the Superior Court of the District of Columbia.1

       Mandamus is a drastic remedy to be invoked only in extraordinary situations and granted



       1
               The Court will grant petitioner’s “Motion to Remove Defendants from Civil
Action” [Dkt. #15], and will dismiss as respondents Adrian Fenty and Peter Nickles, respectively
the Mayor and Attorney General of the District of Columbia, and Simon T. Wainwright, Warden
of the Central Detention Facility.

                                                 -2-
only when essential to the interests of justice. See Chatman-Bey v. Thornburgh, 864 F.2d 804,

806 n.2 (D.C. Cir. 1988); Starnes v. McGuire, 512 F.2d 918, 929 (D.C. Cir. 1974). Mandamus is

proper only if “(1) the plaintiff has a clear right to relief; (2) the defendant has a clear duty to act;

and (3) there is no other adequate remedy available to plaintiff.” Council of and for the Blind of

Delaware County Valley v. Regan, 709 F.2d 1521, 1533 (D.C. Cir. 1983) (en banc); see Northern

States Power Co. v. United States Dep’t of Energy, 128 F.3d 754, 758 (D.C. Cir. 1997). The

party seeking mandamus has the “burden of showing that [his] right to issuance of the writ is

‘clear and indisputable.’” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289

(1988) (citing Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384 (1953)). In this case,

petitioner meets none of these requirements.

        Petitioner neither establishes his clear right to relief nor Judge Christian’s clear duty to

act. The petition sets forth no argument that his custody is unlawful or that Judge Christian is

obligated to order his release. Moreover, because a prisoner may challenge the fact or duration

of his physical confinement by way of a petition for writ of habeas corpus, see Chatman-Bey v.

Thornburgh, 864 F.2d at 809 (citing Preiser v. Rodriguez, 411 U.S. 475, 490 (1973)), petitioner

cannot show that he has no other adequate remedy available to him. Even if petitioner

unsuccessfully had mounted a collateral attack on his conviction and sentence under D.C. Code §

23-110, that remedy is neither inadequate nor ineffective because the presiding judge ruled

against him. See Wilson v. Office of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).

        There are two other bases on which the Court rests its decision. First, this Court is

without jurisdiction to grant the mandamus relief petitioner requests. Federal courts cannot

review the decisions of the District of Columbia courts. See In re Taylor, No. 04-7070, 2004 WL


                                                   -3-
2009373, at *1 (D.C. Cir. Sept. 9, 2004) (per curiam) (denying petition for writ of mandamus

“because this court has no authority over the Superior Court of the District of Columbia”); In re

Carter, No. 92-8033, 1992 WL 381041, at *1 (D.C. Cir. Dec. 2, 1992) (per curiam) (denying

mandamus petition on the ground that the D.C. Circuit “has no authority to issue a writ of

mandamus directed to the Superior Court of the District of Columbia”). A challenge to an order

or judgment of the Superior Court goes before the District of Columbia Court of Appeals, see

D.C. Code § 11-721(a), and this Court “is without authority to review final determinations of the

District of Columbia Court of Appeals in judicial proceedings.” District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 476 (1983).

         Second, insofar as petitioner demands a monetary settlement or damages or injunctive

relief under 42 U.S.C. § 1983, his claims are barred because Judge Christian enjoys absolute

immunity from suit arising from acts committed within her judicial jurisdiction. See, e.g.,

Mirales v. Waco, 502 U.S. 9 (1991) (per curiam) (“A long line of this Court’s precedents

acknowledges that, generally, a judge is immune from suit for money damages”); Roth v. King,

449 F.3d 1272, 1286-87 (D.C. Cir. 2006) (holding Superior Court judges immune from suit for

injunctive relief under § 1983 where judges were sued based on their decisions regarding

appointment of attorneys under the Criminal Justice Act to handle juvenile delinquency cases),

cert. denied sub nom. Sitomer v. King, __ U.S. __, 127 S.Ct. 1357 (2007). Petitioner finds fault

with the rulings or decisions made in his criminal case and post-conviction proceedings, and

these acts necessarily were undertaken by Judge Christian in her capacity as a Superior Court

judge.




                                                -4-
                                       III. CONCLUSION

       For the reasons stated above, the Court denies the petition for a writ of mandamus and

dismisses this action. An Order is issued separately.



                                                                    /s/
                                                        JOHN D. BATES
                                                        United States District Judge
DATE: January 5, 2009




                                               -5-